Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see remarks, filed on September 08, 2021, with respect to the rejection of Claims 1-13 over Elsheikh et al (EP 0 234 002) in view of Chaki et al  (WO 2016/159205) and further in view of Elsheikh et al (US 2010/0185029) have been fully considered and are persuasive.  The aforesaid claim rejections have been withdrawn. 
The following is an examiner’s statement of reasons for allowance:
Elsheikh et al (EP 0234002) in view of Chaki et al (WO 2016/159205) fail to render the claimed invention obvious because Chaki added water to the target product whereas, in the present claim the water was added in the dehydrofluorination step.  Accordingly, if one skilled in the art read Chaki, the skilled artisan would not have been able to achieve the features of the present claims because there is no motivation in Chaki to set the water concentration in the reaction system of the production method disclosed in Elsheikh to less than 500 ppm. Instead, Chaki discloses the amount of water in hydrofluoroolefin (HFO) compound, which corresponds to the target compound.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/Primary Examiner, Art Unit 1622